Citation Nr: 0522202	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  97-13 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection on primary basis for a 
left knee condition.

2.  Entitlement to service connection on a primary basis for 
a cervical spine condition.

3.  Entitlement to secondary service connection for a left 
knee condition.

4.  Entitlement to secondary service connection for a 
cervical spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1991 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, in relevant part, the 
veteran's claims seeking entitlement to service connection on 
a primary basis for a left knee condition and a neck 
(cervical spine) condition.  In February 1997, the veteran 
filed a notice of disagreement contesting the denial of these 
claims.  In April 1997, the RO furnished the veteran a 
statement of the case, and accepted the May 1997 RO hearing 
transcript as a substantive appeal.

By a separate rating decision, dated in December 2004, the RO 
denied entitlement to secondary service connection for a left 
knee condition and for a cervical spine condition.  The RO 
sent the veteran a letter to this effect in January 2005, 
along with a copy of the rating decision and notice of his 
appellate rights.  In February 2005, the veteran's 
representative submitted a statement indicating the veteran's 
intent to appeal the denial of secondary service connection 
for these conditions.  The Board construes this statement as 
a notice of disagreement with the December 2004 rating 
decision concerning the secondary service connection claims, 
thereby requiring that the veteran be provided a statement of 
the case.

The veteran also initiate and completed an appeal concerning 
the issue of entitlement to an increased rating for synovitis 
of the left ankle.  In a December 2004 rating decision, the 
RO increased the rating for this disability from 10 percent 
to 20 percent disabling.  In a February 2005 statement, the 
veteran, by and through his representative, indicated that he 
was satisfied with the grant of the increased rating for the 
left ankle.  This statement reflects that the veteran has 
limited his appeal concerning the claim for increase to a 20 
percent rating for synovitis of the left ankle, and thus this 
claim is no longer a part of the current appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (A claimant may limit a 
claim or appeal to the issue of entitlement to a particular 
disability rating which is less than maximum allowed by law 
for the specific service-connected condition).

In a statement dated in June 2005, the veteran, by and 
through his representative raised the issue of entitlement to 
a temporary total disability rating under the provisions of 
38 C.F.R. § 4.30, for synovitits of the left ankle.  As this 
matter has not been developed and adjudicated by the RO, it 
is referred to the RO for appropriate consideration.

The appeal is REMAND to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As concerns the issue of entitlement to service connection 
for a left knee condition, the service medical records 
reflect that in May 1993 the veteran complained of recurrent 
left medial knee pain, superior patellar, but he denied any 
history of trauma.  The physical examination, including x-
rays of the left knee, revealed no abnormalities.  The 
assessment was of possible or questionable patellar femoral 
syndrome.  When the veteran presented for physical therapy in 
May 1993, he related a six-month history of knee pain that he 
described as constant and general, which was aggravated by 
increased standing or walking.  During this session, the 
therapist observed no edema but noted tenderness to palpation 
at the left patellar tendon.  The range of motion of left 
knee was normal.  The assessment was of left patellar 
tendonitis.  Upon physical therapy in June 1993, the veteran 
continue to complain that his left knee pain was of the same 
intensity, but less frequent, with popping.  The patellar 
grind test was positive for crepitus, and tenderness as well 
as edema was detected at the medial joint line.

An orthopedic consultation was performed in October 1993.  At 
that time, the veteran complained of continual knee pain in 
the left superior pole of the patella for the past eight 
months.  The physical examination revealed left knee 
tenderness to palpation at the superior pole of the patella, 
and the squat test was positive for crepitus.  No effusion 
was detected.  The x-rays were interpreted as negative, as 
were the Lachman's and drawer tests.  The assessment was of 
tendonitis, superior pole of the patella.  When the veteran 
was examined approximately three weeks later, mild creaking 
but with less tenderness was noted.  The assessment was that 
the veteran's pain was improving with the ice therapy.  In a 
November 1993 entry, although the veteran still had creaking 
in the area of the left superior pole of the patella, he was 
assessed as having good improvement.

In a Report of Medical History, dated in December 1994, the 
physician's summary and elaboration referred by history that 
the veteran had swollen and painful right [sic] knee since 
1992, that an orthopedic consultation indicated tendonitis, 
and that he was currently symptomatic with pain.  Upon 
medical examination conducted in December 1994, for purposes 
of separation from service, the veteran's lower extremities 
were clinically evaluated as normal.

The January 1998 VA joints examination report reflects that 
the veteran related a history of a left knee injury in 1992 
when he struck by a fiberglass pad during a rapid runway 
repair exercise; and that he was diagnosed has having a 
bruised left knee with pain off and on in this knee until 
after a cast was removed in 1997.  The physical examination 
revealed range of motion of the left knee from 0 degree 
extension to 134 degrees flexion.  The x-ray examination was 
interpreted as showing an essentially negative left knee 
joint.

When examined by VA in November 2003, the veteran reported 
that he injured his left knee in service when his knee was 
hit by a ball.  His current complaints included left knee 
pain and stiffness, and that this joint flared up with weight 
bearing.  He denied any dislocation or subluxation.  The 
physical examination of the left knee revealed no swelling or 
deformity.  The range of left knee motion was from 0 degree 
extension to 125 degrees flexion without any pain.  The  
McMurray and drawer tests were negative.  The x-rays of the 
left knee were normal.  The diagnosis included left knee 
pain.  The examiner noted that he would provide a nexus 
opinion after obtaining the x-ray results.  In a November 
2004 (email) reply to the RO follow-up, the VA examiner noted 
the normal findings from x-rays of the left knee, and opined 
that the veteran's left knee "condition" was not related to 
service.

Notably, however, the January 1998 and November 2003 VA 
examination reports, and the November 2004 email reply do not 
indicate that the examiners reviewed the complete medical 
records contained in the veteran's claims folder.  
Significantly, the November 2004 email reply does not provide 
a rationale for the medical conclusion reached and opinion 
expressed, especially in light of the current diagnosis of 
left knee pain, the in-service treatment of left knee pain, 
the in-service diagnoses of left knee tendonitis, and the 
fact that all of the in-service and post-service x-ray 
examination reports yielded negative or normal results.  In 
this respect, the current record of evidence calls into 
question the adequacy of the VA medical examinations and 
opinion for purposes of making a decision in this case.  

Turning the issue of service connection for a cervical spine 
condition, the veteran related at the May 1997 RO hearing 
that he injured his neck as well as his back when he fell in 
December 1993 while in active service.  Although his 
treatment and physical therapy records reflect no complaints 
related to his neck, and his treatment involved only his 
back, his December 1994 Report of Medical History indicates 
that he complained of having experienced neck pain since 
August 1994, and that there was a click when he turned his 
head a certain way.  The examiner noted that the complaint as 
having no known etiology, and assessed the spine as normal.

The November 2003 VA examination report reflects that that 
physical examination of the cervical spine revealed range of 
motion of the cervical spine to be forward flexion to 30 
degrees, backward extension to 30 degrees, lateral flexion to 
40 degrees, and right and left rotation to 50 degrees, all 
without pain.  However, the examination results did disclose 
spasm.  The diagnosis was of cervical pain and muscle spasm 
of the cervical spine, and that a nexus opinion would await 
x-rays.  In response to a November 2004 RO follow-up, the 
examiner noted that the cervical spine x-rays were normal and 
opined that the veteran's cervical spine condition was not 
related to his service.

The Board notes the normal cervical spine x-rays but also 
notes the finding at the November 2003 examination of a 
cervical spine spasm.  The Board notes further that, while 
the report reflects range of motion without pain, the 
examiner diagnosed cervical pain.  Moreover, all of the ROM 
findings reflect limitation of motion of the veteran's 
cervical spine, as all areas were less than normal.  (See 
38 C.F.R. § 4.71a, Plate V.  Limitation of motion of the 
cervical spine to 40 degrees or less warrants a compensable 
evaluation, if service connected).

A VA treatment note of February 1996, as well as November 
2003 x-rays, reflect that the veteran has a scoliosis of his 
thoracic spine.  The February 1996 note reflects that the 
veteran reported cervical pain for the prior year, and the 
examiner noted the veteran to manifest neck pain, which the 
examiner assumed was due to the veteran trying to compensate 
for the angle of the scoliosis.  In addition to the 
conflicting findings and diagnosis of the November 2003 
examination, the report reflects no indication that the 
examiner reviewed the claim file, and his November 2004 
addendum made no reference to the 1996 treatment note or any 
discussion of the significance, if any, of the cervical spine 
muscle spasm.  Further, the examiner's November 2003 addendum 
did not specify whether it was the veteran's service-
connected left ankle or his low back condition to which he 
referred as non-causative of the veteran's neck symptoms.  
Thus, the Board deems the examination insufficient for 
purposes of making a decision in this case.

Lastly, by a separate rating decision, dated in December 
2004, the RO denied entitlement to secondary service 
connection for a left knee condition and for a cervical spine 
condition.  The RO sent the veteran a letter to this effect 
in January 2005, along with a copy of the rating decision and 
notice of his appellate rights.  In February 2005, the 
veteran's representative submitted a statement indicating the 
veteran's intent to appeal the denial of secondary service 
connection for these conditions.  The Board construes this 
statement as notice of disagreement with the December 2004 
rating decision concerning the secondary service connection 
claims, thereby requiring that these matters be remanded for 
the purposes of providing the veteran a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
disability manifested by pain in the left 
knee and/or cervical spine.  The claims 
folder should be made available to the 
examiner for review as part of the 
examination.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to address the following questions:

(a).  Does the veteran currently have a 
disability manifested by left knee pain?  
If so, what is the diagnosis or 
diagnoses?

(b).  Does the veteran currently have a 
disability manifested by pain and spasm 
in the cervical spine?  If so, what is 
the diagnosis or diagnoses?

(c).  With respect to each currently 
present left knee disability, is it at 
least as likely as not (probability of at 
least 50 percent) that the disability 
originated in service, or is otherwise 
etiologically related to any incident of 
service?

(d).  With respect to each currently 
present left knee disability, is it at 
least as likely as not (probability of at 
least 50 percent) that the disability was 
caused or aggravated by the veteran's 
service-connected synovitis of the left 
ankle or low back condition?

(e).  With respect to each currently 
present cervical spine disability, is it 
at least as likely as not (probability of 
at least 50 percent) that the disability 
originated in service, or is otherwise 
etiologically related to any incident of 
service?

(f).  With respect to each currently 
present cervical spine disability, is it 
at least as likely as not (probability of 
at least 50 percent) that the disability 
was caused or aggravated by the veteran's 
service-connected synovitis of the left 
ankle or low back condition?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After completion of the foregoing, 
the RO should again review the veteran's 
claims of entitlement to service 
connection (on a primary and secondary 
basis) for a left knee condition and a 
cervical spine condition, in light of all 
pertinent legal authority.

3.  The RO should furnish the veteran and 
his representative, if any, a Statement 
of the Case that addresses the issues of 
entitlement to secondary service 
connection for a left knee condition and 
a cervical spine condition.  The RO 
should return these issues to the Board 
only if the veteran files a timely 
substantive appeal.

If the benefits sought on appeal remain adverse to the 
veteran, the RO should issue a statement of the 
case/supplemental statement of the case on all issues in 
appellate status, and the veteran and his representative, if 
any, should be provided an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  In taking this action, the Board implies no 
conclusion, either legal or factual as to the ultimate 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 Department of Veterans Affairs


